                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888
                                                                                               Attorneys for Defendants
                                                                                           9   Sands Aviation, LLC and Las Vegas Sands Corp.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                              UNITED STATES DISTRICT COURT
                                                                                          11                                FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               SEAN KENNEDY, individual; ANDREW                  Case No.: 2:17-cv-00880-JCM-VCF
                                                                                          13   SNIDER, individual; CHRISTOPHER
                                                         Telephone: 702.369.6800




                                                                                               WARD, individual; RANDALL WESTON,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   individual; RONALD WILLIAMSON,                       STIPULATION AND ORDER TO
                                                                                               individual,                                            WITHDRAW PLAINTIFFS’
                                                                                          15                                                      EMERGENCY MOTION TO STRIKE
                                                                                                                    Plaintiffs,                       DEFENDANTS’ THREE (3)
                                                                                          16                                                         DISPOSITIVE MOTIONS FOR
                                                                                               vs.                                               FAILURE TO ABIDE BY PAGE LIMITS
                                                                                          17                                                               (ECF NO. 147)
                                                                                               LAS VEGAS SAND CORP., a Domestic
                                                                                          18   Corporation; and SANDS AVIATION, LLC, a
                                                                                               Domestic Limited-Liability Company,
                                                                                          19
                                                                                                                    Defendants.
                                                                                          20

                                                                                          21          Plaintiffs Sean Kennedy, Andrew Snider, Christopher Ward, Randall Weston, and Ronald
                                                                                          22   Williamson (collectively, “Plaintiffs”) and Defendants Sands Aviation, LLC and Las Vegas Sands
                                                                                          23   Corp. (collectively, “Defendants”), by and through their respective counsel of record, hereby
                                                                                          24   submit this stipulation to withdraw Plaintiffs’ Emergency Motion to Strike Defendants’ Three (3)
                                                                                          25   Dispositive Motions for Failure to Abide by Page Limits (“Emergency Motion to Strike”). (ECF
                                                                                          26   No. 147.)
                                                                                          27          Plaintiffs filed their Emergency Motion to Strike on February 27, 2019, arguing that
                                                                                          28   Defendants had exceeded the page limit by filing three (3) separate motions. (ECF No. 147.)
                                                                                           1   Defendants filed their Opposition to the Motion to Strike on March 13, 2019 asserting that given
                                                                                           2   the five (5) individual plaintiffs and the two (2) defendants, they filed three (3) motions for
                                                                                           3   summary judgment on distinct legal issues as opposed to filing a motion as to each plaintiff. (ECF
                                                                                           4   No. 150.) Plaintiffs filed their Reply in support of their Motion to Strike on March 19, 2019.
                                                                                           5   (ECF No. 151.)
                                                                                           6          Thereafter, Plaintiffs’ deadline to file their Oppositions to the Motions for Summary
                                                                                           7   Judgment was April 1, 2019. On April 1, 2019, Plaintiffs filed the following: (1) Opposition to
                                                                                           8   Defendants’ Motion for Summary Judgment Regarding Joint Employment (ECF No. 154); (2)
                                                                                           9   Appendix of Exhibits to Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment
                                                                                          10   Regarding Joint Employment (ECF No. 155); (3) Opposition to Defendants’ Motion for Summary
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   Judgment Regarding Plaintiffs’ Exempt Status (ECF No. 156); and (4) Appendix of Exhibits (Vol.
                                                                                          12   I) to Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment Regarding Plaintiffs’
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Exempt Status (ECF No. 157.) However, the following documents were not filed until a few hours
                                                         Telephone: 702.369.6800




                                                                                               after midnight on April 2, 2019: (1) Appendix of Exhibits (Vol. II) to Plaintiffs’ Opposition to
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15   Defendants’ Motion for Summary Judgment Regarding Plaintiffs’ Exempt Status (ECF No. 158);
                                                                                          16   (2) Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment on Plaintiffs’ Claim for
                                                                                          17   Waiting Time (ECF No. 159); (3) Declaration of Andre Lagomarsino in Support of Plaintiffs’
                                                                                          18   Opposition to Defendants’ Motion for Summary Judgment of Plaintiffs’ Claim for Waiting Time
                                                                                          19   (ECF No. 160); and (4) Appendix of Exhibits to Plaintiffs’ Opposition to Defendants’ Motion for
                                                                                          20   Summary Judgment of Plaintiffs’ Claim for Waiting Time (ECF No. 161).
                                                                                          21   ...
                                                                                          22   ...
                                                                                          23   ...
                                                                                          24   ...
                                                                                          25   ...
                                                                                          26   ...
                                                                                          27   ...
                                                                                          28   ...


                                                                                                                                               2
                                                                                           1          In an effort to avoid additional motion practice on these issues, the parties have agreed that
                                                                                           2   Plaintiffs will withdraw their Emergency Motion to Strike (ECF No. 147) and Defendants will not
                                                                                           3   seek Court action related to Plaintiffs’ late-filed Opposition and accompanying documents.
                                                                                           4          IT IS SO STIPULATED.
                                                                                           5   DATED this 11th day of April, 2019.             DATED this 11th day of April, 2019.
                                                                                           6
                                                                                               LAGOMARSINO LAW                                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           7                                                   P.C.

                                                                                           8   /s/ Andre M. Lagomarsino                        /s/ Dana B. Salmonson
                                                                                               Andre M. Lagomarsino                            Anthony L. Martin
                                                                                           9   Nevada Bar No. 6711                             Nevada Bar No. 8177
                                                                                          10   3005 W. Horizon Ridge Parkway                   Dana B. Salmonson
                                                                                               Suite 241                                       Nevada Bar No. 11180
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   Henderson, NV 89052                             Wells Fargo Tower
                                                                                               Attorneys for Plaintiffs                        Suite 1500
                                                                                          12                                                   3800 Howard Hughes Parkway
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               Justine A. Harrison                             Las Vegas, NV 89169
                                                                                          13
                                                                                               JUSTINE A. HARRISON, CHTD.                      Attorneys for Defendants
                                                         Telephone: 702.369.6800




                                                                                               Nevada Bar No. 9825
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               848 N. Rainbow Blvd., #1540
                                                                                          15   Las Vegas, NV 89107
                                                                                               Attorneys for Plaintiffs
                                                                                          16
                                                                                                                                            ORDER
                                                                                          17

                                                                                          18          IT IS SO ORDERED.

                                                                                          19
                                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                                          20

                                                                                          21                                                    April 18, 2019
                                                                                          22                                                DATED

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                                3
